DETAILED ACTION
Remarks
This action is in response to Applicant’s communication filed 30 September 2021, which was responsive to the 22 July 2021 Office action (the “Previous Action”).
With the communication, Applicant cancels claims 15-20 and amends the title of the invention.
Claims 1-14 are pending. Claims 1 and 8 are the independent claims.
Any unpersuasive arguments are addressed in the “Response to Arguments” section below and THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attempted Interview
A voice mail message was left with attorney-of-record Adam Volentine (Reg. No. 33,289) on 19 October 2021 in an attempt to expedite allowance of this application. At the time of this writing, however, no response to this voicemail was ever received, necessitating this action.
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
 Various limitations of claim 8-14 were rejected under § 112(b) in the Previous Action as for lacking sufficient corresponding structure in the specification for certain means-plus-function limitations of those claims.
Applicant traverses all of these rejections.

With respect to the “swap block generator configured to generate a plurality of swap blocks based on the extra blocks among the plurality of blocks” in claim 1, Applicant’s arguments at p. 12 par. 2 – p. 13 par. 1 of its remarks are also persuasive and the rejection is also withdrawn. 
With respect to the “delta file changer configured to generate a third delta file by adding the plurality of swap blocks to the second delta file” in claim 1 and the “delta file changer…configured to add the plurality of swap blocks between the header and plurality of unit blocks” in claim 11, Applicant argues that the specification provides sufficient corresponding structure because it discloses that swap blocks are added between the header and unit blocks of the second delta file in paragraph [0057] of the publication and figure 2, and because one of ordinary skill would be able to do this. (Remarks, p. 14 par. 4 – p. 16 par. 2).
Examiner respectfully disagrees. 
As set forth in the Previous Action, sufficient corresponding structure must include an algorithm for performing the claimed function. Inserting swap blocks between a header and unit blocks in a delta file is not an algorithm for the “generat[ing] a third plurality of swap blocks by adding the plurality of swap blocks to the second delta file” of claim 1 at least because it is not a sequence of steps for performing that function. The cited portions of the specification do not provide sufficient corresponding structure for the function of claim 11 either, at least because “simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.” M.P.E.P. § 2181(II)(B).

With respect to the “delta file changer configured to compress the third delta file and generate a compressed third delta file” and “communication unit configured to transmit the compressed third file to an external device…” in claim 14, Applicant argues that the specification provides sufficient corresponding structure because “one of ordinary skill in the art would be able to compress a file and communicate the compressed file based on Applicant’s disclosure” and because a patent need not teach what is well known in the art.  (Remarks, p. 16 last two pars.). Applicant reasons
Examiner respectfully disagrees. Again, merely arguing that one of ordinary skill in the art would not what structures to user to accomplish the claimed function is not sufficient. The specification itself must disclose such a structure. M.P.E.P. § 2181(II)(A).
Applicant’s arguments with respect to the § 112(a) rejections are persuasive or unpersuasive for the same reasons.
Applicant’s arguments with respect to the Previous Action’s objections are moot, as those objections are withdrawn.
Allowable Subject Matter
Claims 1-7 are allowed for the reasons set forth in the Previous Action.
Claims 8-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Specification
The objection to the title of the invention is withdrawn in view of Applicant’s amendments to the title.
Drawings
Upon further consideration, the Previous Action’s objection to figure 9 is withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The “delta file generator configured to generate a first delta file…” in claim 8;
The “unit block generator configured to generate a second delta file…” in claim 8;
The “swap block generator configured to generate a plurality of swap blocks…” in claim 8;
The “delta file changer configured to generate a third delta file…” in claim 8;
The “delta file changer is configured to add the plurality of swap blocks…” in claim 11;
The “delta file changer is configured to compress the third delta file and generate a compressed third delta file…” in claim 14;
The “communication unit configured to transmit the compressed third delta file...” in claim 14;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 8, the “delta file changer configure to generate a third delta file by adding the plurality of swap blocks to the second delta file” limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as noted above. However the written description fails to disclose the corresponding structure, material, or acts for performing the claimed function because it merely repeats the claimed function but does not provide a sufficient algorithm for performing it, as set forth above. The claim is therefore indefinite. See M.P.E.P § 2181(II)(B).
As to claims 9-14, the claims are dependent on claim 8 and are rejected for the same reasons.
Further as to claim 11, the “delta file changer is configured to add the plurality of swap blocks between the header and the plurality of unit blocks” limitation also invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as noted above. Again, however, the written description fails to disclose the corresponding structure, material, or acts for performing the claimed function and merely repeats the function claimed without providing any algorithm describing how it is performed. The claim is therefore indefinite for these reasons as well.
Further as to claim 14, the “delta file changer is configured to compress the third delta file and generate a compressed third delta file” and “communication unit configured to transmit the compressed third delta file to an external device in which the first version firmware is embedded” limitations also invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as noted above. Again, however, the written description fails to disclose the corresponding 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claims 8-14, the claims invoke 35 U.S.C. § 112(f) but lack sufficient corresponding structure in the specification. Such claims also lack written description. See M.P.E.P. § 2163.03(VI).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196